Exhibit 15 AMENDMENT NO. 1 TO AMENDED AND RESTATED VOTING AGREEMENT This AMENDMENT NO. 1 TO AMENDED AND RESTATED VOTING AGREEMENT (the “Amendment”) is made and entered into as of June 25, 2010, by and among Mohammad Abu-Ghazaleh (“MAG”), and the undersigned stockholders (collectively, the “Stockholders”) of Fresh Del Monte Produce, Inc., a Cayman Islands corporation (“Del Monte”). RECITALS A.IAT Group, Inc., a Cayman Island company (“IAT”), MAG and the Stockholders are party to that certain Voting Agreement dated February 20, 2009, as amended and restated as of January 19, 2010 (the “Current Agreement”). B.IAT, MAG and the Stockholders desire to join certain of the Stockholders as parties to the Current Agreement and amend and restate Exhibit A to the Current Agreement to reflect the current number of shares of Del Monte Stock of which each Stockholder is the record holder or beneficial owner. In consideration of the foregoing and the representations, warranties, covenants and agreements set forth in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree to amend the Current Agreement as follows: 1.JOINDER The following persons to whom Sumaya Abu-Ghazaleh transferred ordinary shares on June 25, 2010 hereby join as parties to the Current Agreement and, in connection therewith, shall have all the rights, shall observe all the obligations, and hereby make all of the representations and warranties, applicable to, and made by, Stockholders under the Current Agreement: (a) Rasha Mohamad Abu-Ghazaleh (b) Sumaya Mohamad Abu-Ghazaleh (c) Basma Amir Abu-Ghazaleh (d) Sima Maher Abu-Ghazaleh (e) Farah Sheik Alsagha (f) Tara Ahmad Abu-Ghazaleh (g) Aya Ahmad Abu-Ghazaleh (h) Mohamad Ahmad Abu-Ghazaleh (i) Layla Ali Farouki (j) Ghada Abdullah Hasan Yabroudi (k) Omar Abu-Ghazaleh (l) Yasmina Abu-Ghazaleh Each of the foregoing Stockholders represents and warrants that he/she has received a copy of, and has reviewed the terms of, the Current Agreement. 1 2.AMENDED AND RESTATED EXHIBIT A Exhibit A to the Current Agreement shall be amended and restated and replaced with Exhibit A attached to this Amendment. 2 3.MISCELLANEOUS Governing Law. This Amendment shall be governed by and construed exclusively in accordance with the laws of the State of Florida, excluding that body of law relating to conflict of laws. Counterparts. This Amendment may be executed in counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. SIGNATURE ON FOLLOWING PAGE 3 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed as of the date first above written. MOHAMMAD ABU-GHAZALEH /s/ Mohammad Abu-Ghazaleh Mohammad Abu-Ghazaleh, Individually STOCKHOLDERS /s/ Mohammad Abu-Ghazaleh Mohammad Abu-Ghazaleh /s/ Amir Abu-Ghazaleh Amir Abu-Ghazaleh /s/ Maher Abu-Ghazaleh Maher Abu-Ghazaleh 4 /s/ Fatima Abu-Ghazaleh Fatima Abu-Ghazaleh /s/ Nariman Abu-Ghazaleh Nariman Abu-Ghazaleh /s/ Sumaya Abu-Ghazaleh Sumaya Abu-Ghazaleh 5 /s/ Hanan Abu-Ghazaleh Hanan Abu-Ghazaleh /s/Wafa Abu-Ghazaleh Wafa Abu-Ghazaleh /s/ Maha Abu-Ghazaleh Maha Abu-Ghazaleh /s/ Oussama Abu-Ghazaleh Oussama Abu-Ghazaleh 6 /s/ Rasha Mohamad Abu-Ghazaleh Rasha Mohamad Abu-Ghazaleh /s/ Sumaya Mohamad Abu-Ghazaleh Sumaya Mohamad Abu-Ghazaleh /s/ Basma Amir Abu-Ghazaleh Sumaya Mohamad Abu-Ghazaleh /s/Sima Maher Abu-Ghazaleh Sima Maher Abu-Ghazaleh 7 /s/ Farah Sheik Alsagha Farah Sheik Alsagha /s/ Ahmad Abu-Ghazaleh By: Ahmad Abu-Ghazaleh for and on behalf as parent/legal guardian of Tara Ahmad Abu-Ghazaleh /s/ Ahmad Abu-Ghazaleh By: Ahmad Abu-Ghazaleh for and on behalf as parent/legal guardian of Aya Ahmad Abu-Ghazaleh /s/ Ahmad Abu-Ghazaleh By: Ahmad Abu-Ghazaleh for and on behalf as parent/legal guardian of Mohamad Ahmad Abu-Ghazaleh 8 /s/ Rasha Ahmad Abu-Ghazaleh By: Rasha Ahmad Abu-Ghazaleh for and on behalf as parent/legal guardian of Layla Ali Farouki /s/ Ghada Abdullah Hasan Yabroudi Ghada Abdullah Hasan Yabroudi /s/ Kareem Abu-Ghazaleh By: Kareem Abu-Ghazaleh for and on behalf as parent/legal guardian of Omar Abu-Ghazaleh /s/ Kareem Abu-Ghazaleh By: Kareem Abu-Ghazaleh for and on behalf as parent/legal guardian of Yasmina Abu-Ghazaleh 9 EXHIBIT “A” Stockholders Total Number of Fresh Del Monte Produce, Inc. Shares Owned Mohammad Abu-Ghazaleh 1 Sumaya Abu-Ghazaleh Hanan Abu-Ghazaleh Fatima Abu-Ghazaleh Nariman Abu-Ghazaleh Wafa Abu-Ghazaleh Maha Abu-Ghazaleh Amir Abu-Ghazaleh 2 Oussama Abu-Ghazaleh Maher Abu-Ghazaleh Rasha Mohamad Abu-Ghazaleh Sumaya Mohamad Abu-Ghazaleh Basma Amir Abu-Ghazaleh Sima Maher Abu-Ghazaleh Farah Sheik Alsagha Tara Ahmad Abu-Ghazaleh Aya Ahmad Abu-Ghazaleh Mohamad Ahmad Abu-Ghazaleh Layla Ali Farouki Ghada Abdullah Hasan Yabroudi Omar Abu-Ghazaleh Yasmina Abu-Ghazaleh 15,310,455 Ordinary Shares and 579,600 currently exercisable call options 23,977,200 Ordinary Shares and 18,750 currently exercisable call options
